Exhibit 10.123

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. SUBJECT
TO APPLICABLE LAW, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

SENETEK PLC

WARRANT

 

Warrant No.                        Date of Original Issuance:                 ,
2010

Senetek plc, a corporation organized under the laws of England (the “Company”),
hereby certifies that, for value received, DMRJ Group, LLC, with an address at
152 West 57th Street, New York, New York 10019 (“DMRJ” and, together with its
successors or permitted assigns, the “Holder”), is entitled to purchase from the
Company up to a total of 1,800,000 of the Company’s Ordinary Shares (as defined
below) (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price equal to $1.75 per share (as adjusted from time to
time as provided in Section 9, the “Exercise Price”), at any time and from time
to time from and after the date hereof and through and including             
    , 2015 (the “Expiration Date”), and subject to the following terms and
conditions:

1. Definitions. This warrant (the “Warrant”) is one of a series of similar
warrants issued pursuant to a Securities Purchase Agreement, dated as of
                 , 2010 (the “Purchase Agreement”), by and between the Company
and DMRJ. Capitalized terms used and not otherwise defined herein have the
meanings as defined in the Purchase Agreement.

2. Registration of Warrant; Transfers. The Company shall register this Warrant,
upon records maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary. The
Holder is entitled to the benefits of the Purchase Agreement and that certain
Registration Rights Agreement, dated as of the Effective Date (as defined in the
Purchase Agreement), by and between the Company and DMRJ, which agreement
provides, among other things, for registration rights relating to the Warrant
Shares.



--------------------------------------------------------------------------------

3. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase the Company’s ordinary shares, par value $0.65 (50
pence) per share (the “Ordinary Shares”), in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

4. Exercise of Warrants.

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the date hereof up to and including the Expiration
Date. The Company may not call or redeem all or any portion of this Warrant
without the prior written consent of the Holder.

(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”), and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised (which may take the form of a “cashless
exercise” if so indicated in the Exercise Notice), and the date such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is the “Date of Exercise.”

(c) Payment of Exercise Price. The Holder may pay the Exercise Price by delivery
of a check made payable to the Company or by wire transfer to an account
designated in writing by the Company or, if the Holder so elects, the Holder may
satisfy its obligation to pay the Exercise Price through a “cashless exercise,”
in which event the Company shall issue to the Holder the number of Warrant
Shares determined as follows:

 

   X = Y*((A-B)/A) Where:       X = the number of Warrant Shares to be issued to
the Holder.    Y = the number of Warrant Shares with respect to which this
Warrant is being exercised.    A = the Current Market Price.    B = the Exercise
Price.

The Holder may satisfy its obligation to pay the Exercise Price through a
“cashless exercise” of the Warrant Shares (such portion of the Warrant Shares,
the “Cashless Exercise Warrant Shares”). If, at any time there shall be an
adjustment to the number of Warrant Shares pursuant to Section 9 hereof, the
number of Cashless Exercise Warrant Shares shall be deemed automatically and
proportionately adjusted to reflect such change in the number of Warrant Shares.
For purposes of this Warrant, the following terms have the following meanings:

“ADRs” means American deposit receipts evidencing ownership of the Ordinary
Shares.

 

2



--------------------------------------------------------------------------------

“Current Market Price” means (i) so long as the ADRs or the Ordinary Shares are
listed or quoted for trading on a Trading Market, the Volume Weighted Average
Price for the 20 consecutive Trading Days ending on, and including, the
applicable Date of Exercise; and (ii) if not so listed or quoted, such price as
the Board of Directors of the Company shall determine, in good faith.

“Trading Day” means a day during which trading in securities generally occurs on
the principal Trading Market on which the ADRs or Ordinary Shares are then
listed or quoted.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities, the Boston Stock Exchange, the NASDAQ Global Select Market, the NASDAQ
Global Market, NASDAQ Capital Market or the Over-The-Counter Bulletin Board on
which the ADRs are listed or quoted for trading on the date in question.

“Volume Weighted Average Price” means (i) with respect to a specified Trading
Day, the quotient obtained by dividing (A) the sum of the Volume Weighted
Transaction Price for each trade of ADRs or Ordinary Shares made during such
Trading Day by (B) the total number of ADRs or Ordinary Shares traded on such
Trading Day, and (ii) with respect to a specified number of Trading Days, the
average Volume Weighted Average Price for such Trading Days, determined by
dividing the sum of the Volume Weighted Average Price for each such Trading Day
(determined in accordance with the foregoing clause (i)) by the number of
Trading Days during such period.

“Volume Weighted Transaction Price” means, with respect to a particular trade of
ADRs or Ordinary Shares, the product of the number of shares bought and sold in
such transaction, multiplied by the price at which such shares are bought and
sold.

5. Delivery of Warrant Shares.

(a) Upon exercise of this Warrant, and, in any event, within three Business Days
after any Date of Exercise (such date, the “Delivery Date”), the Company shall
issue and deliver, or cause its transfer agent to issue and deliver, as
applicable, the Warrant Shares as follows:

(i) to the Depository Trust Company (“DTC”) account on the Holder’s behalf via
the Deposit Withdrawal Agent Commission System (“DWAC”), or

(ii) directly to the Holder (or its designee(s)), a certificate or certificates
registered in the name of the Holder (or its designee(s)).

(b) If Warrant Shares are not delivered pursuant to Section 5(a) by the Delivery
Date, then the Holder shall be entitled, at its election, exercisable by written
notice to the Company delivered at any time prior to the Holder’s receipt of the
Warrant Shares in DWAC

 

3



--------------------------------------------------------------------------------

or in certificated form, to rescind all or any portion of such exercise. In such
event, the Company shall immediately reinstate the portion of this Warrant and
the equivalent number of Ordinary Shares for which Warrant Shares were not
timely delivered and for which the Holder rescinded exercise.

(c) The Company understands that a delay in the delivery of Warrant Shares upon
exercise beyond the Delivery Date could result in economic loss to the Holder.
If the Company fails to deliver to the Holder the Warrant Shares via DWAC or in
certificated form by the Delivery Date, the Company shall pay to the Holder,
with respect to each Business Day that elapses from and after the Delivery Date
(not including the Delivery Date) through and including the date as of which the
Warrant Shares are actually delivered to the Holder via DWAC or in certificated
form or, if the Holder rescinds its election to exercise, the date of such
rescission, an amount in cash equal to 10% per annum of the greater of (A) 2% of
the Warrant Value, and (B) $2,000. Nothing herein will limit the Holder’s right
to pursue actual damages for the Company’s failure to deliver the Warrant Shares
within the time period specified in Section 5(a) above and the Holder shall have
the right to pursue all remedies available to it at law or in equity (including,
without limitation, a decree of specific performance and/or injunctive relief).
For purposes hereof, “Warrant Value” means an amount equal to the number of
Warrant Shares the delivery of which was not timely made, multiplied by the
Exercise Price in effect as of the Date of Exercise.

(d) In addition to the other rights available to the Holder, if the Company
fails to deliver to the Holder the Warrant Shares via DWAC or in certificated
form by the Delivery Date and, if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise) Ordinary Shares
(or ADR’s) to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise, then the
Company shall (i) pay in cash to the Holder the amount by which (A) the Holder’s
total purchase price (including brokerage commissions, if any) for the Ordinary
Shares (or ADR’s) so purchased exceeds (B) the amount obtained by multiplying
(x) the number of Warrant Shares that the Company was required to deliver to the
Holder in connection with the exercise at issue, by (y) the price at which the
sell order giving rise to such purchase obligation was executed, and (ii) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Ordinary Shares for which Warrant Shares were not timely delivered or
deliver such Warrant Shares via DWAC or in certificated form as required under
this Warrant. Nothing herein will limit the Holder’s right to pursue actual
damages for the Company’s failure to deliver the Warrant Shares within the time
period specified in Section 5(a) above and the Holder shall have the right to
pursue all remedies available to it at law or in equity (including, without
limitation, a decree of specific performance and/or injunctive relief).

(e) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares. Notwithstanding the foregoing, should the
Holder hereof physically surrender this Warrant in connection with a partial
exercise of this Warrant (or, in the event that this Warrant has been lost,
mutilated or stolen, an affidavit of loss in respect thereof in form and
substance reasonably satisfactory to the Company), the Company shall promptly
issue (or cause to be issued) and delivered to the Holder, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares,
if any, following such exercise.

 

4



--------------------------------------------------------------------------------

(f) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver Warrant Shares upon exercise of the Warrant as
required pursuant to the terms hereof.

(g) No Fractional Shares. If any fraction of a Warrant Share would, except for
the provisions of this Section 5(g), be issuable upon exercise of this Warrant,
the number of Warrant Shares to be issued will be rounded up to the nearest
whole share.

(h) Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, at any time that any of the Company’s equity securities are registered
under Section 12 of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), the number of Ordinary Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of Ordinary Shares then beneficially owned by
such Holder and its Affiliates (as defined in Section 13(d) of the Exchange Act)
and any other Persons whose beneficial ownership of Ordinary Shares would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act,
does not exceed 4.999% (the “5% Maximum Percentage”) of the total number of
issued and outstanding Ordinary Shares (including for such purpose the Ordinary
Shares issuable upon such exercise). For such purposes, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. The Company shall, instead of
issuing Ordinary Shares in excess of the limitation referred to in this
Section 5(h), suspend its obligation to issue shares in excess of the foregoing
limitation until such time, if any, as such Ordinary Shares may be issued in
compliance with such limitation; provided, that, by written notice to the
Company, the Holder may waive the provisions of this Section 5(h) or increase or
decrease the 5% Maximum Percentage to any other percentage specified in such
notice; however,, provided, that any such waiver or increase or decrease will
not be effective until the 61st day after such notice is delivered to the
Company. This Section 5(h) shall not restrict the number of Ordinary Shares
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction (as defined below).

6. Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect thereof, all of

 

5



--------------------------------------------------------------------------------

which taxes and expenses shall be paid by the Company; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the registration of any Warrant Shares or Warrants
in a name other than that of the Holder. The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Warrant Shares upon exercise hereof.

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of an affidavit of loss
in form and substance. If a New Warrant is requested as a result of a mutilation
of this Warrant, then the Holder shall deliver such mutilated Warrant to the
Company as a condition precedent to the Company’s obligation to issue the New
Warrant.

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Ordinary Shares, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof,
shall be duly and validly authorized, issued and fully paid and nonassessable.

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

(a) Stock Splits, Dividends and Combinations. In case the Company shall (i) pay
a dividend in shares of Ordinary Shares to all holders of Ordinary Shares,
(ii) make a distribution in shares of Ordinary Shares to all holders of Ordinary
Shares, (iii) subdivide the outstanding shares of Ordinary Shares into a greater
number of shares of Ordinary Shares, or (iv) combine the outstanding shares of
Ordinary Shares into a smaller number of shares of Ordinary Shares, the Exercise
Price in effect immediately prior to such action shall be multiplied by a
fraction, the numerator of which shall be the number of Ordinary Shares
outstanding immediately before such event, and the denominator of which shall be
the number of Ordinary Shares outstanding immediately after such event. Any
adjustment made pursuant to this Section 9(a) shall become effective immediately
after the record date in the case of a dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination. Simultaneously with any adjustment to the Exercise Price pursuant
to this Section 9(a), the number of Warrant Shares that may be purchased upon
exercise of this Warrant shall be increased or decreased proportionately, so
that after such adjustment the aggregate Exercise Price payable hereunder for
the adjusted number of Warrant Shares shall be the same as the aggregate
Exercise Price in effect immediately prior to such adjustment. The provisions of
this Section 9(a) shall similarly apply to successive stock splits, dividends
and combinations.

 

6



--------------------------------------------------------------------------------

(b) No Adjustments; Calculations. No adjustment in the Exercise Price shall be
required for a change in the par value or no par value of the Ordinary Shares.
Further, no adjustment in the Exercise Price shall be required unless the
adjustment would require an increase or decrease of at least $0.01; provided,
however, that any adjustments which by reason of this Section 9(b) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Section 9 shall be made to
the nearest cent or to the nearest one-tenth of a share, as the case may be.

10. Fundamental Transactions. If, at any time while this Warrant is outstanding,
(a) the Company effects any merger or consolidation of the Company with or into
another Person, (b) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (c) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Ordinary Shares are permitted to tender or exchange their
shares for other securities, cash or property, or (d) the Company effects any
reclassification of the Ordinary Shares or any compulsory share exchange
pursuant to which the Ordinary Shares are effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one Ordinary Share in
such Fundamental Transaction, and the Company (as determined in good faith by
the Company’s Board of Directors) shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Ordinary
Shares are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. At the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new Warrant substantially in the form of
this Warrant and consistent with the foregoing provisions and evidencing the
Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 10 and insuring that the Warrant (or any such replacement security) will
be similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

11. Notice of Certain Transactions. In the event that (a) the Company takes any
action, or becomes aware of any event, which would require an adjustment in the
Exercise Price; (b) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction;
or (c) authorizes a repurchase of Ordinary Shares or the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of

 

7



--------------------------------------------------------------------------------

such transaction, at least 10 business days prior to the applicable record or
effective date on which a Person would need to hold Ordinary Shares in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; however, failure to
mail (or cause to be mailed) such notice or any defect therein shall not affect
the validity of any such transactions or event.

12. Notices.

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be deemed delivered (a) when received, if
delivered by hand, (b) one Business Day after being sent by nationally
recognized overnight courier service, (c) three Business Days after being sent
by certified or registered mail, return receipt requested, or (d) upon confirmed
transmission when sent by facsimile or other electronic transmission if sent
during normal business hours of the recipient and otherwise on the next Business
Day (provided, that any facsimile or other electronic transmission is followed
by delivery via another method permitted hereby), addressed:

 

If to the Company:    Senetek plc    301 Central Ave, #384    Hilton Head, South
Carolina 29926    Attention: John Ryan    Tel: 842.290.8930    Fax: 843.842.7248
   Email: jryan@senetek.net With a copy to:    DLA Piper LLP    1251 Avenue of
the Americas    New York, New York 10020-1104    Attention: William N. Haddad   
Tel: 212.335.4998    Fax: 212.884.8498    Email: william.haddad@dlapiper.com If
to the Holder:    DMRJ Group, LLC    152 West 57th Street, 54th Floor    New
York, New York 10019    Attention: David Levy    Tel: 212.582.2222    Fax:
212.582.2424    Email: dlevy@platinumlp.com

 

8



--------------------------------------------------------------------------------

With a copy to:    Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.    666 Third
Avenue    New York, New York 10017    Attention: Dan DeWolf, Esq.    Tel:
212.935.3000    Fax: 212.983.3115    Email: ddewolf@mintz.com

or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 12. Any notice given
by means other than as set forth above shall be deemed effective upon receipt.

13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 10 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

14. Miscellaneous.

(a) Subject to the restrictions on transfer set forth in the legend on the first
page hereof, this Warrant may be assigned by the Holder upon delivery to the
Company of a properly completed notice of assignment, substantially in the form
attached hereto. This Warrant may not be assigned by the Company except to a
successor in the event of a Fundamental Transaction. This Warrant shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns. Subject to the preceding sentence, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company (or
its successor or permitted assign, as applicable) and the Holder.

(b) Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder upon delivery to the Company of a
properly completed notice of assignment, substantially in the form attached
hereto. This Warrant may not be assigned by the Company except to a successor in
the event of a Fundamental Transaction. This Warrant shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant. This Warrant
may be amended only in writing signed by the Company and the Holder and their
successors and assigns.

 

9



--------------------------------------------------------------------------------

(c) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. The Company irrevocably consents to
the exclusive jurisdiction of any Federal or State court located in New York,
New York in connection with any action or proceeding arising out of or relating
to this Warrant, any document or instrument delivered pursuant to, in connection
with or simultaneously with this Warrant, or a breach of this Warrant or any
such document or instrument. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO
ENFORCE ANY PROVISIONS OF THIS WARRANT, THEN THE PREVAILING PARTY IN SUCH
PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEY’S FEES AND
OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND
PROSECUTION OF SUCH PROCEEDING.

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

(f) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

(g) No course of dealing and no delay or omission on the part of the Holder or
the Company in exercising any right or remedy shall operate as a waiver thereof
or otherwise

 

10



--------------------------------------------------------------------------------

prejudice the Holder’s or the Company’s rights, powers or remedies, as the case
may be. No right, power or remedy conferred by this Warrant upon the Holder or
the Company shall be exclusive of any other right, power or remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise,
and all such remedies may be exercised singly or concurrently. Any waiver must
be in writing.

(h) This Warrant may be amended only by a written instrument executed by the
Company and the Holder hereof. Any amendment shall be endorsed upon this
Warrant, and all future Holders shall be bound thereby.

{Remainder of page intentionally left blank. Signature page to follow.}

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

SENETEK PLC By:  

 

  John Ryan, Chief Executive Officer



--------------------------------------------------------------------------------

SENETEK PLC

EXERCISE NOTICE

Exercise Notice for Warrant No:                     

The undersigned hereby irrevocably elects to purchase                     
ordinary shares of Senetek plc (the “Company”), pursuant to the above captioned
Warrant. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the above captioned Warrant. The
Holder intends that payment of the Exercise Price shall be made as (check one):

             “Cash Exercise” with respect to                      shares

             “Cashless Exercise” with respect to                      shares

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$             to the Company in accordance with the terms of the Warrant.
Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

The undersigned requests that certificates for the Ordinary Shares issuable upon
this exercise be issued in the name of:

 

 

 

   

 

   

 

   

(Print Name, Address and Social Security

or Tax Identification Number)

 

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by within Warrant be registered in the name of, and delivered to,
the undersigned at the address stated below.

 

Dated:  

 

By:  

 

Print Name

 

Signature  

 

Address:

 

 



--------------------------------------------------------------------------------

SENETEK PLC

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

Warrant No:                     

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the
above-captioned Warrant to purchase                      ordinary shares of
Senetek plc to which such Warrant relates and appoints                     
attorney to transfer said right on the books of the Company with full power of
substitution in the premises. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the above
captioned Warrant.

Following the above described transfer and assignment, the undersigned shall
retain pursuant to the above captioned Warrant the right to purchase
                     Warrant Shares.

Dated:                 ,         

 

 

(Signature must conform in all respects to name

of holder as specified on the face of the Warrant)

 

Address of Transferee

 

 

 

In the presence of:

 